Exhibit 15 January 21, 2010 Merck & Co., Inc. One Merck Drive Whitehouse Station, New Jersey 08889-0100 To the Board of Directors and Shareholders of Merck & Co., Inc. We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of Schering-Plough Corporation and subsidiaries for the(i) three-month periods ended March 31, 2009 and 2008, and have issued our report dated May 1, 2009 (which report includes an explanatory paragraph relating to the impact of the adoption of Statement of Financial Accounting Standards (“SFAS”)
